Order entered May 7, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                  No. 05-21-00274-CV

       MUHAMMAD ASIM SHAMIM AND HAFSA ASIM, Appellants

                                         V.

             CANTERA OWNERS ASSOCIATION, INC., Appellee

                 On Appeal from the 401st Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 401-06638-2019

                                       ORDER

       Before the Court is appellants’ May 5, 2021 motion to combine appeals and
fee. Each appellant filed a separate notice of appeal in the trial court. The notices
of appeal were both filed in the above-numbered appellate cause number. This
Court requested two filing fees. One fee has been paid. To the extent appellants
ask that they be permitted to pay a single filing fee, we GRANT the motion. No
further filing fee is required.

                                              /s/   KEN MOLBERG
                                                    JUSTICE